         Case 3:20-cv-02731-VC Document 579 Filed 08/19/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                   Case No. 20-cv-02731-VC
  al.,
                Plaintiffs,                         BAIL ORDER NO. 43
         v.                                         Re: Dkt. Nos. 537-1, 548-1, 548-2, 548-3

  DAVID JENNINGS, et al.,
                Defendants.

      The bail request from the following detainee is granted:

          •   Oscar Armando Amaya

      Bail is subject to the standard conditions of release as stated at Dkt. 543.

      Bail requests from the following detainees are denied:

          •   Juan Carlos Minchaca

          •   Jose Arturo Melgoza

          •   Isrrael Marin Parra

      IT IS SO ORDERED.

Dated: August 19, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
